DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Information disclosure statements (IDS) were submitted on 3/1/21 and 11/3/21.  Accordingly, the information disclosure statements are being considered by the Examiner and initialed copies of the forms are attached to this correspondence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Patent Application Publication No. 2018/0012876) (“Kim”).
Regarding Claim 1, Kim teaches a display device comprising a pixel located in a display area, the pixel comprising: a first electrode (Figure 7, item 31a) and a second electrode (Figure 7, item 32a)  spaced from each other on a base layer; a first insulating layer (Figure 7, item 40) and a second insulating layer (Figure 7, item 5) sequentially stacked on the first electrode and the second electrode; a light emitting element (Figure 7, items 33-35) on the second insulating layer and located between the first electrode and the second electrode (see Figure 7); and a light control layer (Figure 7, item 80) interposed between the first insulating layer and the second insulating layer and overlapping the light emitting element (see Figure 7, note 80 is between the lower section of 5 and 40).
Regarding Claim 2, Kim further teaches the light control layer (Figure 7, item 80) is located under the light emitting element (Figure 7, item 33-35) and overlapping at least an active layer of the light emitting element (see Figure 7, note width of 80 relative to 35).
Regarding Claim 3, Kim further teaches the light control layer (Figure 7, item 80) has a width greater than a distance between the first electrode and the second electrode (see Figure 7, note relative width of 80 versus space between 31a and 32a).
Regarding Claim 4, Kim further teaches the second insulating layer (Figure 7, item 5) has a thickness equal to or greater than a thickness of the light control layer (see Figure 7, item 80), the second insulating layer completely covering the light control layer (see Figure 7).
Regarding Claim 5, Kim further teaches the light control layer comprises a reflective layer (¶0080).
Regarding Claim 6, Kim further teaches the reflective layer comprises a floated metal pattern (see Figure 7, item 80).
Regarding Claim 10, Kim further teaches the light emitting element comprises a first end portion adjacent to the first electrode and a second end portion adjacent to the second electrode (see Figure 7, item 30a), and wherein the pixel further comprises a third electrode (Figure 7, item 51a) connecting the first end portion of the light emitting element to the first electrode, and a fourth electrode (Figure 7, item 52a) connecting the second end portion of the light emitting element to the second electrode.
Regarding Claim 11, Kim further teaches at least one of: a third insulating layer (see Figure 7, note unlabeled portion of item 40 on upper surface of 30a) locally placed on one area of the light emitting element to expose the first end portion and the second end portion of the light emitting element; a fourth insulating layer on the third insulating layer and the fourth electrode; and a fifth insulating layer on the first to fourth electrodes and the light emitting element.
Regarding Claim 12, Kim further teaches at least one of: a first bank (Figure 7, item 11a/12a) under one area of each of the first electrode and the second electrode; and a second bank (Figure 7, item 70) surrounding an emission area of the pixel, the light emitting element being in the emission area.
Regarding Claim 13, Kim further teaches a circuit layer (see Figure 17, see circuit layer including TFT1 and TFT2) interposed between the base layer and the first and second electrodes, the circuit layer comprising a circuit element connected to the light emitting element (see Figure 17, note the TFTs are connected to the LED).
Regarding Claim 14, Kim teaches a pixel comprising: a first electrode (Figure 7, item 31a) and a second electrode (Figure 7, item 32a)  spaced from each other; a first insulating layer (Figure 7, item 40) and a second insulating layer (Figure 7, item 5) sequentially stacked on the first electrode and the second electrode; a light emitting element (Figure 7, items 33-35) on the second insulating layer and located between the first electrode and the second electrode (see Figure 7); and a light control layer (Figure 7, item 80) interposed between the first insulating layer and the second insulating layer and overlapping the light emitting element (see Figure 7, note 80 is between the lower section of 5 and 40).
Regarding Claim 15, Kim further teaches the light control layer comprises a reflective layer (¶0080).
Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to Claims 1, 5, or 14 above, and further in view of Lin et al. (US Patent Application Publication No. 2019/0115508) (“Lin”).
Regarding Claim 7, Kim teaches Claim 5 as indicated above. Kim does not specifically teach the reflective layer comprises at least one of aluminum (Al), gold (Au), and silver (Ag). Lin teaches Al, Au, and Ag are well known materials for use as a reflective layer (¶0058).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the known materials as the reflective layer of Kim, as it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07.
Regarding Claim 8, Kim teaches Claim 1 as indicated above. Kim does not specifically teach the light control layer comprises a scattering layer comprising at least one type of light scattering particles.  However, Lin teaches including a light scattering layer (Figure 2A, item 108b, ¶0036) having particles (see Figure 2A and ¶0036) with a reflective layer (Figure 2A, item 208, ¶0058) to reflect the light of an LED structure (see Figure 2A).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include a light scattering layer with the reflective layer of Kim, as Lin teaches the light scattering layer inclusion allows for improvement of light extraction efficiency or consistency of pixel when using micro LEDs (¶0006).
Regarding Claim 9, Kim teaches Claim 1 as indicated above. Kim does not specifically teach the light control layer comprises: a reflective layer on the first insulating layer; and a scattering layer on the reflective layer.  However, Lin teaches including a light scattering layer (Figure 2A, item 108b, ¶0036) having particles (see Figure 2A and ¶0036) with a reflective layer (Figure 2A, item 208, ¶0058) to reflect the light of an LED structure (see Figure 2A).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include a light scattering layer with the reflective layer of Kim, as Lin teaches the light scattering layer inclusion allows for improvement of light extraction efficiency or consistency of pixel when using micro LEDs (¶0006).
Regarding Claim 16, Kim teaches Claim 14 as indicated above. Kim does not specifically teach the light control layer comprises a scattering layer comprising at least one type of light scattering particles.  However, Lin teaches including a light scattering layer (Figure 2A, item 108b, ¶0036) having particles (see Figure 2A and ¶0036) with a reflective layer (Figure 2A, item 208, ¶0058) to reflect the light of an LED structure (see Figure 2A).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include a light scattering layer with the reflective layer of Kim, as Lin teaches the light scattering layer inclusion allows for improvement of light extraction efficiency or consistency of pixel when using micro LEDs (¶0006)
Regarding Claim 17, Kim teaches Claim 14 as indicated above. Kim does not specifically teach the light control layer comprises: a reflective layer on the first insulating layer; and a scattering layer on the reflective layer.  However, Lin teaches including a light scattering layer (Figure 2A, item 108b, ¶0036) having particles (see Figure 2A and ¶0036) with a reflective layer (Figure 2A, item 208, ¶0058) to reflect the light of an LED structure (see Figure 2A).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include a light scattering layer with the reflective layer of Kim, as Lin teaches the light scattering layer inclusion allows for improvement of light extraction efficiency or consistency of pixel when using micro LEDs (¶0006).
Conclusion










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qu et al. (US Patent Application Publication No. 2019/0086587)
Bae et al. (US Patent Application Publication No. 2019/0172819)
Woo (US Patent Application Publication No. 2020/0020741)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891